          Case 1:19-cr-10357-RGS Document 58-3 Filed 06/08/20 Page 1 of 1




                                                EXHIBIT 3

From: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Sent: Monday, June 10, 2019 5:35 PM
To: Bloom, Sara (USAMA) <SBloom@usa.doj.gov>
Subject: US v. David Fondots; 1:19-mj-05160-JGD

Dear Sara,

I hope you are well. In the above-referenced matter, would you please provide us a list of the witnesses
in the case. I understand that Mr. Fondots is required, as a term of pre-trial release, to avoid contact
with any person who may be a potential witness, and thus we need to know who those people are. On
this topic, I would also like to address with you whether this prohibition regarding contact could also be
viewed as applying to me. I trust that I am not prohibited from reaching out to prospective witnesses
who may have exculpatory evidence. Your thoughts, please.

Further, if there are any sealed documents, affidavits, search warrant results, investigative reports, or
other documents which are discoverable I would like to see those as well. Presumably you have the
documents which are referenced in the complaint. May I please come view them and/or receive copies.

I am in the process of putting together a packet of information and documentation which may serve to
show that my client is not culpable. The sooner I can see the materials you have the better I will able to
address the factual allegations. Could I come by your office sometime this week? Perhaps by the
beginning of next week I will be in a position to provide you with a letter.

Please phone me anytime to discuss, at 617-451-3200.

Thanks.

-Jonathan Plaut

Jonathan D. Plaut
COHAN RASNICK MYERSON PLAUT LLP
One State Street, Suite 1200
Boston, MA 02109
Tel: (617) 451-3200
Fax: (617) 227-1780
Website: www.crmllp.com
e-mail: jdplaut@chardonlaw.com
